

Exhibit 10.32


EMPLOYMENT AGREEMENT
 
SPORT CHALET, INC., a Delaware corporation ("Employer"), and THOMAS TENNYSON
("Executive"), in consideration of the mutual promises made herein, do, as of
March 31, 2008, agree as follows:
 
A. Executive is employed as the Executive Vice President - Chief Merchandising
Officer; and
 
B. Employer is willing to employ Executive, and Executive desires to be so
employed, on the terms and conditions set forth in this Agreement.
 
1.
TERM OF EMPLOYMENT

 
1.1 Specified Term. Employer hereby employs Executive, and Executive hereby
accepts employment with Employer, for an initial term beginning on March 31,
2008 and ending at the close of business on March 31, 2009. Executive's
employment hereunder shall automatically renew for succeeding twelve-month
periods, unless notice of termination is given by either party at least 30 days
prior to the end of the initial term or any renewal term. Executive's employment
may also terminate earlier as otherwise provided in this Agreement.
 
1.2 "Employment Term." The phrase "Employment Term" shall mean the entire period
of Executive's employment by Employer hereunder, whether for the periods
provided above, or whether terminated earlier as hereinafter provided or
extended by mutual agreement between Employer and Executive.
 
2.
DUTIES

 
2.1 General Duties. Executive shall serve as the Executive Vice President -
Chief Merchandising Officer of Employer. In this capacity, Executive shall, to
the best of his ability, perform all services, acts or things (i) necessary or
advisable to manage and conduct the business of Employer as it relates to
merchandising, planning, marketing and advertising, and in-store merchandise
presentation, (ii) as are provided in Employer's Certificate of Incorporation
and Bylaws, (iii) as may be assigned by Employer's President, Chief Executive
Officer or Board of Directors or (iv) as may be specified in the job description
or performance objectives adopted from time to time by Employer's Board of
Directors, President and Chief Executive Officer. Executive shall perform such
duties subject at all times to the policies of Employer and its Board of
Directors and the direction of Employer's President, or Chief Executive Officer.
Executive shall report to Employer's President and Chief Executive Officer.
 
2.2 Conduct of Executive. Executive shall at all times during the Employment
Term conduct himself in a manner consistent with his position with Employer and
shall not knowingly perform any act which he knew or should have known was
contrary to the best interests of Employer.
 

--------------------------------------------------------------------------------


 
2.3 Devotion to Employer's Business.
 
(a) Executive shall devote the full working portion of his entire productive
time, ability and attention to the business of Employer during the Employment
Term.
 
(b) During the Employment Term, Executive shall not engage in any other business
duties or pursuits whatsoever, or directly or indirectly render any services of
a business, commercial or professional nature to any other person or
organization, whether for compensation or otherwise, without the prior consent
of Employer's Board of Directors, President or Chief Executive Officer;
provided, however, that the expenditure of reasonable amounts of time for
educational, charitable or professional activities shall not be deemed a breach
of this Agreement if those activities do not materially interfere with the
services required under this Agreement and shall not require the prior written
consent of Employer as set forth above.
 
(c) This Section 2.3 shall not be interpreted to prohibit Executive from making
passive personal investments or conducting private business affairs if those
activities do not materially interfere with the services required under this
Agreement. Notwithstanding the foregoing, Executive shall not, to the best of
his knowledge, directly acquire, hold or retain any interest in any vendor or
supplier of Employer.
 
2.4 Competitive Activities. Except as otherwise expressly provided in this
Agreement, during the Employment Term, Executive shall not, directly or
indirectly, either as an employee, employer, consultant, agent, principal,
partner, stockholder, corporate officer or director, or in any other individual
or representative capacity, engage or participate in any business that is in
competition in any manner whatsoever with the business of Employer.
 
2.5 Trade Secrets.
 
(a) Executive shall not, without the prior written consent of Employer in each
instance, disclose or use in any way, either during his employment by Employer
or thereafter, except as required in the course of such employment, any
confidential business or technical information or trade secret of Employer
acquired in the course of such employment, whether or not patentable,
copyrightable or otherwise protected by law, and whether or not conceived of or
prepared by him (collectively, the "Trade Secrets"), including, without
limitation, any confidential information concerning customer lists, products,
procedures, operations, investments, financing, costs, employees, purchasing,
accounting, marketing, merchandising, sales, salaries, pricing, profits and
plans for future development, the identity, requirements, preferences, practices
and methods of doing business of specific parties with whom Employer transacts
business, and all other information which is related to any product, service or
business of Employer, other than information which is generally known in the
industry in which Employer transacts business or is acquired from public sources
or was known to Executive prior to his employment by Employer; all of which
Trade Secrets are the exclusive and valuable property of Employer.
 
(b) All files, accounts, records, documents, books, forms, notes, reports,
memoranda, studies, compilations of information, correspondence and all copies,
abstracts and summaries of the foregoing, and all other physical items related
to Employer, other than a merely personal item, whether of a public nature or
not, and whether prepared by Executive or not, are and shall remain the
exclusive property of Employer and shall not be removed from the premises of
Employer except as required in the course of Executive's employment, without the
prior written consent of Employer in each instance, and the same shall be
promptly returned to Employer by Executive on the expiration or termination of
his employment or at any time prior thereto upon the request of Employer.
 

--------------------------------------------------------------------------------


 
(c) Executive hereby acknowledges and agrees that it would be difficult to fully
compensate Employer for damages resulting from the breach or threatened breach
of Sections 2.4 or 2.5 and, accordingly, that Employer shall be entitled to
temporary and injunctive relief, including temporary restraining orders,
preliminary injunctions and permanent injunctions, to enforce such provisions
without the necessity of proving actual damages and without the necessity of
posting any bond or other undertaking in connection therewith. This provision
with respect to injunctive relief shall not, however, diminish Employer's right
to claim and recover damages.
 
3.
COMPENSATION AND BENEFITS.

 
3.1 Compensation. As compensation for the services to be performed hereunder,
Executive shall receive a salary in the amount of Two Hundred Eighty-Five
Thousand Dollars ($285,000) per annum, payable in arrears on a bi-weekly basis.
Effective July 1, 2009, Executive's salary shall increase to Two Hundred
Ninety-Five Thousand Dollars ($295,000) per annum. Executive shall receive such
other increases in salary, if any, as may be determined by the Board of
Directors in its sole discretion. The annual salary excluding bonuses, profit
sharing, stock options and all other forms of compensation is referred to as the
"Base Salary."
 
3.2 Tax Withholding. Employer shall have the right to deduct or withhold from
any amounts due to Executive hereunder (including, without limitation, the
Severance Amount which may be payable pursuant to Sections 4.1(b) and 4.1(e))
any and all federal, state or local taxes, withholdings and deductions now
applicable or that may be enacted and become applicable in the future,
including, but not limited to, federal income and Social Security taxes.
 
3.3 Bonus. Executive shall be eligible to participate in such executive bonus
programs as Employer may establish from time to time. Under the "Senior
Management Bonus Plan" currently in effect, Executive's maximum target annual
bonus shall be forty percent (40%) of his base salary for the applicable fiscal
year payable pursuant to Section 3.1. This Bonus Plan and any target bonus are
subject to change at the discretion of the Employer, but Executive shall be
eligible to participate in any such bonus programs as long as Employer offers
such plans to its Executive Vice Presidents. Executive must be employed as of
the time of payment (typically June) to be eligible for any bonus. There are no
pro rata payments of the Bonus Plan if Executive is not employed as of the time
of payment. Provided that Executive is still employed in June 2009, Executive is
guaranteed a minimum bonus of Twenty-Eight Thousand Five Hundred Dollars
($28,500) for the fiscal year ending March 2009. Provided Executive is still
employed in June 2010, Executive is guaranteed a minimum bonus of Twenty-Nine
Thousand Five Hundred Dollars ($29,500) for the fiscal year ending March 2010.
 
3.4 Stock Options. Executive has been granted Non-Qualified Stock Options
("NQSOs") to purchase Employer's common stock on the terms set forth on Exhibit
A and in accordance with Employer's 2004 Incentive Award Plan as amended and a
Key Employee Stock Option Incentive Award Agreement which is incorporated herein
by this reference.
 
3.5 Annual Vacation. Executive shall be entitled to vacation or personal leave
in accordance with Employer's policies for executive vacations for a period of
up to three calendar weeks per year, with prior approval of the Chief Executive
Officer. The vacation is subject to the Employer's rules on accrual of vacation.
 

--------------------------------------------------------------------------------


 
3.6 Automobile Allowance. Employer shall pay to Executive an automobile
allowance in the annual amount of Eleven Thousand Five Hundred Dollars ($11,500)
payable bi-weekly.
 
3.7 Medical Coverage. Employer shall include Executive and his immediate family
in such health care plans as may be provided to Executive Vice Presidents of
Employer generally and under the same terms and conditions.
 
3.8 Life Insurance. Employer shall provide to Executive such life insurance, if
any, as is currently provided to Executive Vice Presidents of Employer generally
and under the same terms and conditions.
 
3.9 Long Term Disability Plan. Employer shall include Executive in such long
term disability plans as may be provided to Executive Vice Presidents of
Employer and under the same terms and conditions.
 
3.10 Qualified Plans. Employee shall be entitled to participate in Employer's
qualified plans in accordance with the terms and conditions of the plan
documents.
 
3.11 Reimbursement of Business Expenses. Employer shall promptly reimburse
Executive for all reasonable and necessary business expenses incurred by
Executive in connection with the business of Employer subject to compliance by
Executive with Employer's Standard Operating Procedures with respect to the
amount, documentation and verification of such expenses as the same may be
amended from time to time.
 
3.12 Signing Bonus. Subject to employment on the specified dates, Executive
shall receive the following signing bonus, payable as follows: (1) Twenty
Thousand Dollars ($20,000) payable on April 1, 2008; (2) Twenty Thousand Dollars
($20,000) payable on April 1, 2009; Ten Thousand Dollars ($10,000) payable on
April 1, 2010.
 
4.
TERMINATION

 
4.1 Termination. In addition to an expiration of this Agreement pursuant to
Section 1.1, the Employment Term and Executive's employment shall cease under
the following circumstances:
 
(a) Death or Disability. The Employment Term shall terminate automatically upon
the death of Executive. The Employment Term and employment shall also terminate
upon the "Disability" of Executive provided Employer shall have given Executive
written notice of such termination not less than thirty (30) days prior to the
date of termination. "Disability" shall mean a physical or mental disability of
Executive which has continued, or is reasonably likely to continue, for a period
of at least four (4) consecutive months and that has prevented, or would prevent
Executive from performing his essential functions of his position (even with a
reasonable accommodation that is not an undue hardship) under this Agreement
during such period. Such disability shall be determined by Executive's regular
physician or two physicians selected by the Board of Directors. Upon termination
because of death or disability, Executive shall not be entitled to any
additional Base Salary, bonus, or other compensation or benefits after the date
of such termination.
 

--------------------------------------------------------------------------------


 
(b) Termination by Employer Without Cause or Termination of Employment By
Non-Renewal. Employer shall be entitled to terminate Executive's employment
without "Cause" at any time during Executive's employment. Written notice of the
termination without Cause shall be delivered to Executive and shall specify the
date of termination. Except as provided in this Section 4.1(b), Executive shall
not be entitled to any Base Salary, bonus, or other compensation or benefits
after the date of such termination. If Employer terminates the employment
relationship and this Agreement without Cause, or if Employer decides not to
renew this Agreement and thereby terminates Executive's employment, Executive
shall receive the following after execution of the standard form of Severance
Agreement and Release: i) a Lump Sum Payment equal to six months Base Salary,
and ii) if Executive is terminated after the end of the fiscal year (which is
the end of March) but before the payment of the annual bonus for that year, the
annual bonus, if any, Executive would have earned for the prior fiscal year, had
he remained employed until the payment date. The Lump Sum Payment shall be paid
to Executive within 60 days of the date of the termination. The payment of the
annual bonus, if any, shall be made at the same time as the other executives of
Employer receive their bonus payments, but in no event later than July 15 of the
year of the termination. Additionally, in the event Executive elects to continue
his medical and dental coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 ("COBRA") and remains eligible for coverage under
COBRA, Employer will pay directly to the insurance carriers the full cost of
Executive's monthly COBRA premium for medical and dental coverage for the first
six months of such coverage in accordance with the COBRA regulations. The
aggregate amount paid under the preceding sentences is referred to herein as the
"Severance Amount." Payment of the Severance Amount shall be in lieu of all
other claims, damages or liabilities Executive might otherwise assert against
Employer, including, without limitation, those for breach of this Agreement or
for discrimination. The Severance Amount shall be paid as severance and only
upon execution by Executive of Employer's standard form of Severance Agreement
and Release. The Severance Agreement and Release will require Executive to
release all claims against Employer and its employees in order to receive the
Severance Amount. Notwithstanding the foregoing, if Executive is determined by
the Employer to be a specified employee (as defined in Section 409A(a)(2)(B) of
the Internal Revenue Code of 1986, as amended, and determined pursuant to
related Treasury Regulations or other guidance promulgated thereunder) and if
required under Section 409A of the Code, the Lump Sum Payment shall be paid on
the first day of the seventh month following the termination of employment.
 
(c) Termination by Employer With Cause. Employer shall be entitled to terminate
Executive's employment under this Agreement for Cause, in which case Executive
shall not be entitled to any additional Base Salary, bonus, or other
compensation or benefits after the date of such termination. "Cause" means
(i) the commission of any material criminal act or any act of fraud or material
dishonesty with respect to Employer; (ii) misconduct; (iii) material breach of
the provisions of this Agreement, (iv) insubordination or refusal to perform
required duties, or (v) an order of a court, administrative board or judge, or
regulatory authority which precludes Executive from performing his duties.
Written notice of the termination with Cause shall be delivered to Executive and
shall specify the date of termination and that the termination is for "Cause".
 
(d) Termination by Executive For Any Reason. Executive shall be entitled to
terminate his employment under this Agreement at any time upon thirty (30) days
prior written notice to Employer, in which case Executive shall not be entitled
to any additional Base Salary, bonus, or other compensation or benefits after
the date of such termination.
 

--------------------------------------------------------------------------------


 
(e) Termination by Executive for Good Reason. Executive may terminate his
employment for "Good Reason" within four months of the initial existence of
"Good Reason", by sending written notice of termination to Employer stating that
the termination is for "Good Reason" and specifying the basis for the Good
Reason. In the event the Executive fails to terminate his employment within such
period, but Executive terminates after such period, then the termination shall
be deemed without Good Reason. "Good Reason" shall mean any of the following
events:
 
(i) An involuntary material diminution in the Executive's authority or duties;
 
(ii) An involuntary material diminution in Executive's Base Salary; or
 
(iii) A material breach of Section 3 of this Agreement.
 
In order for the termination to be one for "Good Reason", Executive must first
give the Employer written notice which shall identify with reasonable
specificity the grounds for Good Reason within 60 days of the initial existence
of Good Reason, upon the notice of which the Employer shall have 30 days to cure
the alleged grounds for Good Reason contained in the notice. In the event
Executive fails to notify the Employer of the existence of Good Reason within
such 60 day period or the Employer cures the alleged grounds for Good Reason in
that 30 day cure period, but Executive's employment under this Agreement in fact
terminates at the initiation of Executive, such termination shall be deemed a
termination by Executive without Good Reason. If Executive terminates his
employment with the Employer for Good Reason in accordance with this Section
4.1(e), then Executive shall not be entitled to any additional Base Salary,
bonus, or other compensation or benefits except the following: upon execution by
Executive of Employer's standard form of Severance Agreement and Release,
Executive shall receive a Lump Sum Payment equal to six months Base Salary,
payable within 60 days following the termination of employment. The amount paid
under the preceding sentence is referred to as the "Severance Amount". Executive
shall not be entitled to any other compensation or benefits after the date of
termination. Payment of the Severance Amount shall be in lieu of all other
claims, damages or liabilities Executive might otherwise assert against
Employer, including, without limitation, those for breach of contract or for
discrimination. The Severance Amount shall be paid only upon execution by
Executive of Employer's standard form of Severance Agreement and Release. The
Severance Agreement and Release will require Executive to release all claims
against Employer and its employees in order to receive the Severance Amount.
Notwithstanding the foregoing, if Executive is determined by the Employer to be
a specified employee (as defined in Section 409A(a)(2)(B) of the Code and
determined pursuant to related Treasury Regulations or other guidance
promulgated thereunder) and if required under Section 409A of the Code, the Lump
Sum Payment shall be paid on the first day of the seventh month following the
termination of employment.
 
(f) Severance Amount Shall Not Constitute Excess Parachute Payments. It is the
intention of the parties that any payment of the Severance Amount shall not
constitute "excess parachute payments" within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended, and any regulations thereunder. If
the independent accountants acting as auditors for Employer (or another
accounting firm designated by them) determine that any payment of the Severance
Amount may constitute "excess parachute payments," the payments may be reduced
to the maximum amount which may be paid without the payments being "excess
parachute payments." The determination shall take into account (i) whether the
payments are "parachute payments" under Section 280(3) and, if so, (ii) the
amount of payments under this Agreement that constitutes reasonable compensation
under Section 280G.
 
4.2 Duties Upon Termination. In the event that Executive's employment by
Employer under this Agreement is terminated, neither Employer nor Executive
shall have any remaining duties or obligations hereunder, except that (i)
Employer shall promptly pay to Executive, or his estate, all reimbursable
expenses incurred by Executive hereunder as of such date, and such compensation
as is due pursuant to Sections 3.1 and 3.5, prorated through the date of
termination, (ii) Employer shall provide to Executive such Severance Amount as
may be due pursuant to Sections 4.1(b) or 4.1(e), and (iii) Executive shall
continue to be bound by Section 2.5.
 

--------------------------------------------------------------------------------


 
5.
GENERAL PROVISIONS

 
5.1 Notices. Any notices to he given hereunder by either party to the other
shall be in writing and may he transmitted by personal delivery or by mail,
registered or certified, postage prepaid with return receipt requested. Mailed
notices shall be addressed to the parties at the addresses appearing on the
signature pages hereof, but each party may change that address by written notice
in accordance with this section. Notices delivered personally shall be deemed
communicated as of the date of actual receipt; mailed notices shall be deemed
communicated as of the third day following the date of mailing.
 
5.2 Arbitration. Any controversy between Employer and Executive involving the
construction or application of any of the terms, provisions, or conditions of
this Agreement shall on the written request of either party served on the other
be submitted to arbitration. Arbitration shall comply with and be governed by
the provisions of the California Arbitration Act and that certain Agreement to
Arbitrate Claims previously entered into by Employer and Executive, which
Agreement is incorporated herein by this reference.
 
5.3 Attorneys' Fees and Costs. If any legal or arbitration action based in
contract law is necessary to enforce or interpret the terms of this Agreement,
the prevailing party shall be entitled to reasonable attorneys' fees, costs, and
necessary disbursements in addition to any other relief to which that party may
be entitled. This provision shall be construed as applicable to the entire
contract.
 
5.4 SEC Compliance. Executive acknowledges that concurrently herewith he has
been provided with a copy of and will abide by the Employer's Statement of
Company Policy Re: Securities Trades by Company Personnel as the same may be
amended from time to time by Employer, which Statement is incorporated herein by
this reference.
 
5.5 Remedy For Certain Breaches. If Employer breaches Sections 2.1, 3.1, or 3.3
through 3.12, and Executive does not give notice of termination for Good Reason,
the Executive is limited to a maximum of six months period for damages for any
such breach.
 
5.6 Entire Agreement. This Agreement, together with its exhibits, and the
arbitration agreement supersede any and all other agreements, either oral or in
writing, between the parties hereto with respect to the employment of Executive
by Employer and contain all of the covenants and agreements between the parties
with respect to that employment in any manner whatsoever. Each party to this
Agreement acknowledges that no representation, inducements, promises, or
agreements, orally or otherwise, have been made by any party, or anyone acting
on behalf of any party, which are not embodied herein, and that no other
agreement, statement, or promise not contained in this agreement shall be valid
or binding on either party.
 
5.7 Modifications. Any modification of this Agreement will be effective only if
it is in writing and signed by the party to be charged and approved by the Board
of Directors of Employer.
 

--------------------------------------------------------------------------------


 
5.8 Effect of Waiver. The failure of either party to insist on strict compliance
with any of the terms, covenants, or conditions of this Agreement by the other
party shall not be deemed a waiver of that term, covenant, or condition, nor
shall any waiver or relinquishment of any right or power at any one time or
times be deemed a waiver or relinquishment of that right or power for all or any
other times.
 
5.9 Partial Invalidity. If any provision in this Agreement is held by a court of
competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions shall nevertheless continue in full force without being impaired or
invalidated in any way.
 
5.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California except that, with respect to
matters of corporate governance, the laws of the State of Delaware shall govern.
 
5.11 Sums Due Deceased Executive. If Executive dies prior to the expiration of
the Employment Term, any sums that may be due him from Employer under this
agreement as of the date of death shall be paid to Executive's executors,
administrators, heirs, personal representatives, successors, and assigns.
 
5.12 Insurance. Executive shall be covered by any policy of directors' and
officers' liability insurance maintained by Employer.
 
5.13 Consultation. Executive acknowledges that he has had sufficient time to
consult with the advisor of his choice.
 
5.14 Construction. This Agreement was reviewed by each party hereto and is the
product of informed negotiations between the parties hereto. If any part of this
Agreement is deemed to be unclear or ambiguous, it shall be construed as if it
were drafted jointly by the parties. Each party hereto acknowledges that no
party was in a superior bargaining position regarding the substantive terms of
this Agreement.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date and year first set forth above.
 
Employer:
SPORT CHALET, INC.
     
/S/ Craig Levra
 
CRAIG LEVRA, CHAIRMAN AND CEO
   
Executive:
/s/ Thomas Tennyson
 
THOMAS TENNYSON

 

--------------------------------------------------------------------------------

